  Case 5:20-cr-00015-RSB-BWC Document 40 Filed 03/08/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               WAYCROSS DIVISION


 UNITED STATES OF AMERICA,

        v.                                                  CASE NO.: 5:20-cr-15

 ISRAEL MORENO,

                Defendant.


                                            ORDER

       The Court having determined, pursuant to 28 U.S.C. § 1827, that an interpreter is required

and should be designated in this case:

       THEREFORE, IT IS HEREBY ORDERED that Julia Davis, or any otherwise competent

interpreter is designated to serve as interpreter in this case. Compensation shall be paid by the

government directly to the interpreter at the rate of $418.00 per day, with a minimum of one half

day’s compensation of $226.00 to be paid for each appearance. Any claim for overtime shall be

paid at the rate of $59.00 per hour. Claim for compensation shall be made on Form A.O. 322,

furnished by the Clerk of Court. Attorneys are not to pay the interpreter’s bill for services.

       SO ORDERED, this 8th day of March, 2021.




                                         R. STAN BAKER
                                         UNITED STATES MAGISTRATE JUDGE
                                         SOUTHERN DISTRICT OF GEORGIA
